DETAILS ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to claims filed under 16/530,804 filed 8/2/2019
This also a continuation to application 13/776,121 with provisional dated 2/27/2012.
Pre-Grant publication# US2019/0355268 published on 11/21/2019.
Claim 1-20 are pending in this office action.

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to the abstract idea of assignment administration with internal grading code in an electronic workspace   without network connectivity but keeping track of origin of the assignment. The claimed invention is a system/method including a computer storage, memory steps and/or a computer program product on non-transitory readable medium which is an apparatus, method or a manufacture. 
Claims 1-14 are also directed towards computer readable storage.  It is not clear if this is precluding "transitory signals". Non-limiting examples of claims that are  directed to any of the statutory categories may include products that do not have a physical or tangible form. Such recitations (often referred to as "computer readable memory”) or a computer program per se (often referred to as "storing operational instructions") when claimed without specific structural recitations precluding "transitory signals" are rejected under 35USC$101.
Claims 1 also recites “a digitally administered assignment comprising an electronic workspace …; an internal automated grading code …; and a unique student identifier.” , “ embedded as a property of an answer field…. “The specification describes  claimed workspace and hidden unique identifier as a computer readable program code (Spec. ¶0098 “the computer readable program code defines a workspace for one or more students ... The computer readable program code also includes hidden unique identifier …”) . Hence the assignment claimed is administered and directed to computer programming code assignments and possible transitory storage, which is one of non-limiting examples of claims that are not directed to any of the statutory categories. MPEP 2106.03 (Step 1: NO).
Claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to the abstract idea of assignment administration with internal grading code in an electronic workspace   without network connectivity but keeping track of origin of the assignment
The independent  claims 1, 15 and 18 require the steps of “defining a workspace”, “receiving a request to access a first digital content, “grading of assignment based on predefined coded criteria”,  dynamically verifying student integrity by comparing of information”. They are all drawn to concept categorized as an abstract idea. These are various steps that include collecting of data for digital content, recognizing certain data from user identification and determination of performance or evaluating levels from transformations within the collected data set, and . A collection of assignment reviewing, observing, monitoring and evaluating of analyzed output for judgment of the results is part of mental process deemed to be an abstract idea. Furthermore “executing user hidden code", "disconnecting any network connectivity”, “determining student identifier in a first and second digital content”, “ storing those recognized data set in an identified memory space as a digital content” are processing and storing activities that could be categorized as certain methods of human activity under following some managing storing rules  (Step 2A: Prong1 YES).
The additional elements are further analyzed to determine whether any element, or combination of elements, be an integration into practical application. The limitations of “a computer device”, “a processor”, “a memory”, "network repositories", "databases of digital content”, “unique student identifiers”, “hidden secure codes”, “ embedded as a property of an answer field “ various interface elements with assignment workspaces” are merely use of generic computer and parts to process basic functionalities of storing, retrieving, analyzing, comparing and displaying data. The recitation of hidden code appears to be a simple machine language implementation not making any improvement of technology. These are in-field use of generic computer activities not improving the functionalities of computers. Further, there are no additional elements presented that improves the functioning of a computer itself. Rather, the method can be performed by a generic computer performing generic computer functions, or adds limitations that amount to generally linking the use of the abstract idea to a particular technological environment (Step 2A: Prong 2 NO). 
The question of whether a claim element is well understood, routine, and conventional to a skilled artisan in the relevant field is a question of fact and deference must be given to the determination made by the fact finder on this issue. Fig.1 of the instant specification discloses generic computing device with reference to existing hardware and software.  Background Information from the instant specification Paragraph 0002 discloses generating effective assignments, administering the assignments, grading the student's responses, and deriving meaningful data are part of well-known student’s learning activities but consume a significant amount of time and effort. Applicant has referred to generic well-known feature of Visual Basic for Applications (VBA) code in Fig.3, 4 summarizing as one implementation of principles related to digital assignment administration containing the same task sets, rules, prefill values, points assigned to each rule, hints, and other aspects of retrieval and extra-solution activity for assignment defined as a plain text of conventional Excel workbook.
The courts have earlier recognized some computer functions like storing and retrieving information in memory  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. This an abstract idea simply implemented via a generally available machine. and is not a significantly more (Step 2B: No).
The dependent claims 2-7, 9-13, 16,17, 19, 20 of the instant case, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. § 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. For instance, 
Claims 2-7, 9, 10, 16  highlights internal grading code features and its exposition, such as summary presentation, pre-check provision, feedback, task guide, navigation to determine complete status, performance evaluation, encryption, under an automated actions not needing all work at a time or before a next work assignment, rechecking and logging action as part of assignment completion data, providing student feedback, prefilling values, editable templates, containing task guide and its navigational features and copying of hidden codes in conjunction with copying of any portion of assignment. They all are merely an involvement of activities generally categorized as insignificant extra post solution activity as that relates to an abstract idea (Step 2A: YES). They are based on generic computer collection, monitoring and comparing under specific rules category in presence of generic input devices, output interface and interactive peripherals. They do not overcome abstract idea rejection to circumvent patent ineligibility rejection as provided above. All these elements are interpreted as part of generic "computing device” or “system” to implement the abstract idea not enough to qualify as significantly more. (Step 2B: No).   
Claims 11,12, 17, 19, 20 further defines the hidden unique identifier, its distribution, submission in relation to an assignment, scoring displays and adjustment via assignment navigator, copying hidden code and color, log information. They are characterization of abstract idea and hence considered to be of an abstract idea also (Step 2A: YES) The claims further recite additional elements, including computer running interactive interface and manipulating, navigating through assignment features with specific tasks. All these elements again interpreted as part of generic "computing device” or “system” implementing abstract idea as generic machine activities not enough to qualify as significantly more. They do not improve the functionality of the computer or another technology (Step 2B: No).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1-6,9-12,14  are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 20090291426 A1  Polivka in view of US 6471521 B1 to Dornbush et al. (Dornbush) and further in view of US Patent Application Publication No. US 20040191744 to Guirguis.

Claim 1 Polivka teaches a computer program product for implementing a digitally administered assignment, computer program product comprising of a readable storage medium an electronic workspace for a student (¶ 0006 student assignments in electronic workspace are monitored for solving a problem and providing of feedback); 
an internal automated grading code hidden from and not accessible by the student (Fig.2 elements 260 Para 0041 Digital Rights portion separates all learning units and separates the function of faculty, students and code developers;  ¶ 0039, 0048 internal program rules in a digital code  responds to assignments in machine language hidden from student view but presented to students in different learning environment independently; Para 0061 course content and assignments and documents could also be assessed under same grading rubric; Para 0080 teacher do not have access to external developer module or to hidden modules), the internal automated grading code to execute on an end user computing device via connectivity to evaluate work performed by the student in the electronic workspace (¶ 0036-0037 Computers preferably includes a user interface that may be implemented by means of systems software connected in classroom, within campus, regional connectivity with instructions residing in computer readable media in operation within computer). 
Polivka does not explicitly teaches any role of unique student identifier. Dornbush, in the field of learning module presentation and related technique assessment  teaches student devices for unique student identifier (Col.9 lines 28-38 appended with unique user/author indicator or  identifier). Hence, it would have been obvious to one of ordinary skill in the art,  before the effective filing date of the claimed invention  was made to have allowed for unique student identifier to evaluate work performed by the student in the electronic workspace as evidenced by Dornbush to be substituted in Polivka’ s  computer program, in order to effectively identify students work effectively. 
Polivka in combination with Dornbush does not teaches  identifier that is hidden from the student. Guirguis, in the field of learning module instruction control presentation and related technique teaches student devices for unique identifier hidden from student (Para 0182 programs components use compression and/or encryption to ensure the security). Hence, it would have been obvious to one of ordinary skill in the art,  before the effective filing date of the claimed invention  was made to have allowed for hidden identifier to evaluate students working in the electronic workspace as evidenced by Guirguis to be substituted in Polivka’ s  computer program as modified by Dornbush, in order to facilitate legitimate use of identified student. 
Note: Polivka teaches a unique student identifier that is hidden. Fig.5 element 250  illustrates digital rights and asset management (DRAM) application. It represents a delivery control technology that  controls authorized access to a unique content associated with each one of one or more learning units applications, according to a corresponding unit identifier, so that a unique identified students or client can only access the content and or assessments could be done with proper assignments in accordance to student profile 



Polivka, however, does not expressly highlighted an internal grading code executed on an end user only by way of exclusive lesson work without any network connectivity. Guirguis, in the field of learning module presentation and assessment  teaches student devices for assessment and grading work without any network connectivity to servers (Para 0026 devices are programmed to display course content to students without requiring a network communication over a public internet and do not require loading of software onto the devices due to pre-storage of the course content; RCTSM box where instructor is separated from students). 
Hence, it would have been obvious to one of ordinary skill in the art,  before the effective filing date of the claimed invention  was made to have allowed for internal automated grading code to execute on an end user computing device without network connectivity to evaluate work performed by the student in the electronic workspace as evidenced by Guirguis digitally administered assignment controlling the student to be that substituted in Polivka’ s  hidden method, in order to provide a configuration interface allowing an independent instructor command control over identified student work spaces (Guirguis Para 0169 standalone tool system). This is simple substitution of one known element for another in another to obtain more detailed and predictable customized results.
Polivka in combination with Guirguis  however, does not expressly highlighted an embedded identification  as a property of an answer field  in the electronic workspace to track the origin of digitally administer assignment. Dornbush, in the field of learning module electronic training system teaches student template using specific answer field for assessment results stored in grading  activities (Fig.4D Answer field ; col.22 lines 51-65 identified fields in a correlated electronic workbook such as for answer field). Hence, it would have been obvious to one of ordinary skill in the art,  before the effective filing date of the claimed invention  was made to have allowed for identification  as a property of an answer field  in the electronic workspace as evidenced by Dornbush digitally administered assignment to be substituted in Polivka’ s  tracking embedded hidden identifiers,  in order to provide a configuration to track unique user’s origin via answer field.

{ Note1: Hidden Code away from workspace i.e. it is not accessible from working student interface or workspace; Para 0042 of Polivka indicate that Instructions for the operating system are on loaded into specific memory storage generating a plurality of different learning environments for students, and storing and analyzing information under the control of the grade book application;  The scope of the instant claim is broad and under BRI it recites grading code i.e. object-oriented programming (OOP), and applications programs (AP) etc. }
{Note2: The object-oriented programming (OOP), and applications programs (AP)  have codes that are part of assignment grading but are hidden since they cannot be accessed by students working with visible gradebook interface. Students, under a broader interpretation cannot access the source code. In a broad enough scenario, the claim does not positively recite any access availability for working student to go into source code that are generally hidden from them}. 
{Note3: A grading code is understood to be evaluating, classifying, ordering, rating, categorizing program behind the monitor screens as the dictionary synonyms is concerned}.

{ Note4: A digital rights and asset management (DRAM) application, as found in prior art Polivka  US 20090291426 , controls access to a content associated with each one of one or more learning units’ applications, according to a corresponding unit identifier, e.g., learning unit identifiers, and presents such content to the plurality of users in the first and second interactive environments for assessment purposes. An assessment application, e.g., a grade book application, stores assessment information derived from presenting the content to said one or more users in the first and second interactive environments, with the unit identifier correlating the assessment information with the units.}
	
Polivka further teaches:
Claims 2: The limitation of claim 2 teaches the digitally administered assignment of claim1 location evaluation data submitted to an external device when performance data summarizes findings and does not contain all of student’s work (Para 0076 data could be submitted as summary of work such as grade book results review).

Claims 3-4: The limitation of claim 3-4 teaches the digitally administered assignment of claim2 location evaluation data submitted to an external device when performance data providing pre-checking for completeness of the assignment (Fig.8 element 250 task assignments ¶ 0060 Assessment is done after checking the task completeness of  assignments) and internal automated grading code executes locally to independently provide feedback to the student on work performed by the student in the electronic workspace. (¶0060  Based on the learning unit identifier such as task number related assessment data for grade book is internally executed providing independent feedback on request).

Claims 5, 6: The limitations of claims 5 and 6 wherein the task guide incorporated into the assignment comprises of instructions for tasks (Fig. 14 element 266 task guide; ¶ 0054 computer implemented instructions provided directly by the instructor to the extent that they are located in memory  for accomplishing  tasks such as computation instructions, assignments and the like) providing tools to allow the student to navigate  mark when a task is complete (¶ 0069   when completed student provided with marks like done or uploading answer  i.e. at the end,  marking completions of task).
Claim 9. The digitally administered assignment of claim 5, wherein the task guide  includes feedback provided during work on the digitally administered assignment ( ¶0075 real-time feedback applications and guide are examples while providing succeeding digitally administered assignment ).
Claim 10. The digitally administered assignment of claim 1, wherein the electronic workspace further comprises a log (Para 0079 logging portals).
Claim 11. The digitally administered assignment of claim 10, wherein the log comprises changes and times of changes to the electronic workspace (Para 0068-time changing records and portals). 
Claim 12. The digitally administered assignment of claim 11, wherein internal automated grading code assesses the times in the log (Para 0073-time assessment and logging of information).
Claim 14. The digitally administered assignment of claim 1, wherein the internal automated grading code utilizes prefills to assess formulae in the digitally administered assignment (Para 0056 code generated from storage is a grading rubrics preference that are prefilled formulae customized for weighting, grading symbols, grade scales, attendance codes and other options meet every personal or school requirement  in the grade book). 
Claim 18. A method of completing a digitally administered assignment, comprising: 
downloading the digitally administered assignment from a server, wherein the digitally administered assignment contains a hidden unique student identifier as a property (Fig.4 element 260 a back-end  DBMS contains hidden information for developers and learning system; Fig.5 element 260 DRAM application with student and learning unit identifiers’; Para 0054  DRAM application 260 includes a content database storing ownership identification i.e. copyright information and rights limitations  i.e. hidden unique information);
activating internal automated grading code in the digitally administered assignment (Para 0046 generation or activation via stored code), 
wherein the internal automated code comprises: 
a log generator to generate a log to record timestamps and changes to the digitally administered assignment (Para 0013 allowing log-in generator; Para 0073-time stamp for labs and group works etc.) ; 
a prefill evaluator to assess student created formulae (Para 0056 code generated from storage is a grading rubrics preference that are prefilled formulae customized for weighting, grading symbols, grade scales, attendance codes and other options meet every personal or school requirement  in the grade book); and a time calculator to determine from the log, how long a student spent on each portion of the assignment (Para 0072 time for logged semester syllabus);
and uploading a summary report produced by the internal automated grading code, to the server (Para 0007 reports from grade book application).
Polivka in combination with Guirguis  however, does not expressly highlighted an embedded identification  as a property of an answer field  in the electronic workspace to track the origin of digitally administer assignment. Dornbush, in the field of learning module electronic training system teaches student template using specific answer field for assessment results stored in grading  activities (Fig.4D Answer field ; col.22 lines 51-65 identified fields in a correlated electronic workbook such as for answer field). Hence, it would have been obvious to one of ordinary skill in the art,  before the effective filing date of the claimed invention  was made to have allowed for identification  as a property of an answer field  in the electronic workspace as evidenced by Dornbush digitally administered assignment to be substituted in Polivka’ s  tracking embedded hidden identifiers,  in order to provide a configuration to track unique user’s origin via answer field.

Claims, 7,15,16,17, 19 is  rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 20090291426 A1  Polivka in view of US Patent Application Publication No. US 20040191744 to Guirguis in further in view of US 6471521 B1 to Dornbush et al. (Dornbush) and further in view of US 20040229199 A1 Ashley et al.(Ashley).
Claims 7. Polivka teaches the digitally administered assignment of claim 1, further comprising a hidden unique student identifier embedded in the electronic workspace  ( Fig.5 element 250  digital rights and asset management (DRAM) application, is a delivery control technology that  controls authorized access to a unique content associated with each one of one or more learning units applications, according to a corresponding unit identifier, so that a unique identified students or client can only access the content and or assessments; Para 0005,0040  unauthorized use of such digital content is technically formidable making user a correlated privilege driven such that each user is assigned a hidden code specific to a client role, while assessment information is correlated to specified client only in a grade book application). But not indicating any copying material from a first student’s workspace into a second student's workspace also copies the hidden unique student identifier, thereby allowing the source of the copied material in the second student’s workspace to be traced. Ashley, in the field of learning module presentation and assessment  teaches student devices for assessment and grading work highlighted any copy able property in the digitally administered assignment  (Para 0420-0422 Content  and information about the presentation of that separate content copy able property of each stored language for multi lingual item; Page 19 para 0492 Test 1.54.8. Item and test data shall be secured Data Security on the client-side platform to prevent caching on the Client or copying of information, including item Side Platform content, for retransmission or subsequent retrieval).  Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made to have allowed internal automated grading code to execute any copy able property as evidenced by Ashley to incorporated digitally administered assignment of Polivka such that copying material from a first student’s workspace into a second student's workspace also copies the hidden unique student identifier, thereby allowing the source of the copied material in the second student’s workspace to be traced for property rights could be expanded. .

Claim 15. Polivka in combination with Guirguis teaches a method of verifying an assignment was performed by a student (Para 0069 verification steps), the method comprising,
 providing an electronic workspace comprising a hidden unique student identifier number as a property (Para 0060, 0080 teacher and student verification identified and are hidden based on roles ) and 
the electronic workspace assesses the edits to the electronic workspace using prefills and a time log of the edits (Para 0056 edits with rubric preference prefilled to attain personal or school requirement such as weightage etc. in the grade book assessments ; Para 0062 edits in a given time could be logged);
receiving a report from the electronic workspace wherein the report is at least an order of magnitude smaller than a complete assignment file; and verifying the report contains the hidden unique student identifier Para 0060 receive on student completion of assignment).
Polivka in combination with Guirguis does not expressly highlighted any electronic workspace processing edits whether the processing is performed in the student device while offline. Ashley, in the field of learning module presentation and assessment  teaches student devices for assessment and grading work processing edits while offline ( Para 0040 The item bank management user interface allows users to author items or clusters of related items, to edit items or clusters of related items ). Hence, it would have been obvious to one of ordinary skill in the art,  before the effective filing date of the claimed invention  was made to have allowed for internal automated grading code to execute an electronic workspace process edits to the electronic workspace while offline as evidenced by Ashley digitally administered assignment of Polivka’ s combination  in order to provide an independent working space for the client.
Polivka in combination with Guirguis  however, does not expressly highlighted an embedded identification  as a property of an answer field  in the electronic workspace to track the origin of digitally administer assignment. Dornbush, in the field of learning module electronic training system teaches student template using specific answer field for assessment results stored in grading  activities (Fig.4D Answer field ; col.22 lines 51-65 identified fields in a correlated electronic workbook such as for answer field). Hence, it would have been obvious to one of ordinary skill in the art,  before the effective filing date of the claimed invention  was made to have allowed for identification  as a property of an answer field  in the electronic workspace as evidenced by Dornbush digitally administered assignment to be substituted in Polivka’ s  tracking embedded hidden identifiers,  in order to provide a configuration to track unique user’s origin via answer field.

Claim 16. Polivka in combination with Guirguis the method of claim 15, wherein the hidden unique student identifier is  encrypted (Para 0055 encoding or digital content encryption culminated in secure delivery of content to verified end-users throughout the world).
Claim 17. Polivka in combination with Guirguis  the method of claim 16, wherein the electronic workspace further comprises two embedded, hidden encryption keys used to encrypt the hidden unique student identifier (Para 0062 same student may receive course content in two or more different learning environments as Figure 5 for two or more grade books from encrypted DRAM application storage).
Claim 19. Polivka teaches the method of claim 18, wherein the internal automated grading code further comprises a hidden unique student identifier property in the  digitally administered assignment ( Fig.5 element 250  digital rights and asset management (DRAM) application, is a delivery control technology that  controls authorized access to a unique content associated with each one of one or more learning units applications, according to a corresponding unit identifier, so that a unique identified students or client can only access the content and or assessments; Para 0005,0040  unauthorized use of such digital content is technically formidable making user a correlated privilege driven such that each user is assigned a hidden code specific to a client role, while assessment information is correlated to specified client only in a grade book application ) but without a copiable property. Ashley, in the field of learning module presentation and assessment  teaches student devices for assessment and grading work highlighted any copy able property in the digitally administered assignment  (Para 0420-0422 Content  and information about the presentation of that separate content copy able property of each stored language for multi lingual item; Para 0420-0422 Content  and information about the presentation of that separate content copy able property of each stored language for multi lingual item; Page 19 para 0492 Test 1.54.8. Item and test data shall be secured Data Security on the client-side platform to prevent caching on the Client or copying of information, including item Side Platform content, for retransmission or subsequent retrieval ).  Hence, it would have been obvious to one of ordinary skill in the art,  before the effective filing date of the claimed invention  was made to have allowed for internal automated grading code to execute any copy able property as evidenced by Ashley to incorporated digitally administered assignment of Polivka so the property rights could be expanded. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 20090291426 A1  Polivka in view of US Patent Application Publication No. US 20040191744 to Guirguis further in view of US 6471521 B1 to Dornbush et al. (Dornbush) and further in view of US 20050058976 A1 to Vernon.
Claim  13. Polivka in combination with Guirguis teaches the digitally administered assignment of claim 1, wherein the internal automated grading code do not compensate for cascading errors when grading.  Vernon, however, teaches internal automated grading code compensates for cascading errors when grading (Fig. 7 elements 702, 704, 707, 709 error compensations).  ).  Hence, it would have been obvious to one of ordinary skill in the art,  before the effective filing date of the claimed invention  was made to have allowed for internal automated grading code compensation for cascading errors when grading as evidenced by Vernon to digitally administered assignment of Polivka in combination Guirguis so the error compensation could be addressed at an early stage of problem solution process .
 
Claims  8, 20  are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 20090291426 A1  Polivka in view of US Patent Application Publication No. US 20040191744 to Guirguis further in view of US 6471521 B1 to Dornbush et al. (Dornbush)  and further in view of US 20060003306 A1  McGinley  et al. ( McGinley).
Claim 8. Polivka teaches the digitally administered assignment of claim 7, wherein the hidden unique student identifier is not embedded as a Pattern Color property   McGinley, however, teaches hidden unique student identifier is not embedded as a Pattern Color property   (Para 0044 record is highlighted in a different background color, and an appropriate status code).  Hence, it would have been obvious to one of ordinary skill in the art,  before the effective filing date of the claimed invention  was made to have allowed for hidden unique student identifier embedded as a Pattern Color property    as evidenced by Vernon to digitally administered assignment of Polivka in combination McGinley so the color features could distinguish between various identified status.
Claim 20. The method of claim 19, wherein the hidden unique student identifier is not embedded as a pattern Color property () McGinley, however, teaches hidden unique student identifier is not embedded as a Pattern Color property   (Para 0044 record is highlighted in a different background color, and an appropriate status code).  Hence, it would have been obvious to one of ordinary skill in the art,  before the effective filing date of the claimed invention  was made to have allowed for hidden unique student identifier embedded as a Pattern Color property    as evidenced by Vernon to digitally administered assignment of Polivka in combination McGinley so the color features could distinguish between various identified status. 

Response to Arguments/Remarks
Applicant's arguments/amendments filed on December 22, 2021 have been considered.
Upon further consideration, a new ground(s) of rejection is made as necessitated by amendments changing the scope of the claims. 
Applicant’s explanations on page 8 and 9 of the argument/remarks made the 35USC112 rejections withdrawn. 
Applicant on pages 9-12 related to 35USC101 rejection is respectfully traversed and rejection maintained.
Applicant  on pages 12-19 indicating  prior art previous combination not teaching the subject t matter of claims 1, 7, 8 ,15,18, 19 ,20 previous combination of the elements in amendment for the use of natural language processing. This necessitated an updated search and new grounds for rejection above.  Therefore, Applicant’s arguments are moot.
Claim Rejections - 35 U.S.C. § 101 (traversal)
The claimed invention is been directed to an abstract idea without significantly more. Applicant on page 9-19 has indicated for added limitations that "generation of digitally administered assignment" and “a unique student identifier embedded as a property of an answer field in the electronic space in fact" are not falling within any grouping of abstract idea . This is respectfully traversed.
Though the above limitation may not be routine activity in art, it remains a part of observation and evaluation steps of a mental process that runs into managing interactions of a user under a teaching environment . Rules and instructions are followed. common in educational art. Use of common computers does not necessarily preclude the claim from reciting an abstract idea. No indication of special manner found for the functioning of computers. There is no practical and unconventional improvement in computer-related technology also since this is activated by a known computer performance application.  Applicant is merely claiming that concept performed on a generic computer as a tool to execute the digital assignments.

Applicant on page 11 indicating “digitally administering assignment , an electronic workspace, unique student identifier embedded as a property of an answer field” to be overcoming certain method of organizing human activity as an abstract idea is traversed.  Though they recite generic computer as an integral part of the activities , the functionality of computational technology is NOT improved. Hence the 35 U.S.C. 101 rejection is maintained.

Claim Rejections - 35 U.S.C. § 103 (traversal)

Applicant has amended the claims to include limitations requiring a unique student identifier embedded as a property of an answer field in the electronic workspace, the unique student identifier being hidden from the student, which hidden unique student identifier is to track an origin of the digitally administered assignment.” (Claim 1). . Applicant on pages 13-15 asserted that Polivka and Guirguis fail to teach or suggest  these feature. By distinction, Applicant’s invention requires a plurality of users provide a consensus response before any user can proceed with the learning activity.
Applicant on page 18 suggested that Polivka teaches sending a learning unit identifier to the DRAM application, not a “hidden unique student identifier,” as recited in claim 15. They alleged further that  Polivka, Guirguis and Ashley in any combination fail to teach or suggest verifying the report contains the hidden unique student identifier matching the hidden unique student identifier number embedded as the property of the answer field in the electronic workspace.” (Claim 15, emphasis added.) Therefore, for at least this additional reason, the rejection of claim 15 should be reconsidered and reject ion withdrawn. 
Examiner indicated that DRAM is about digital rights and asset management system controlling access to instructional content associated with the learning units as well as correlating to  information such as identified student assessment. Each workbook has a learning unit identifier number embedded as a property of a field (e.g. an answer field)  in electronic workspace such as that workbook. A modular assessment information is correlated with the learning units associated with each student and is portable based on learning unit identifiers. Under the circumstance’s the other correlated information could related to user having a hidden user profile stored such as for identified user's attributes and privileges with respect to an specified learning units  such as for workbook. Paragraphs 0040, 0041 of Polivka illustrates figure 5 situation under which DRAM applications and functionalities, track  transfer and accessibility limited to different type of users (e.g. students, tutors, assessor, administrators, advisors etc.). The new art Dornbush et all. Illustrate the use of answer field in collaborative teaching digitally assignment grading environment.  35USC§103 rejections are maintained.



Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosure is disclosed in attached form PTO-892.
US 20050015610 A1 Moussette, Jean Pierre
Processing of examination sheets so that the score will not be influenced by knowledge of the identity of their author.
US 8628331 B1  Wright; Beth Ann
learning, and more particularly to learning of occupational performance for competency-based education and work force performance.
US 7392185 B2  Bennett; Ian M.
interactive method for presenting an interactive, real-time speech-enabled tutorial over a distributed network such as the INTERNET or local intranet using decoding of semantic variants of questions posed in user speech utterances.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am to 5pm CST.
if attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SZ/
Examiner, Art Unit 3715
June 4, 2022


/ROBERT J UTAMA/           Primary Examiner, Art Unit 3715